Citation Nr: 0204683	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  01-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an effective date earlier than July 20, 
1993 for the grant of service connection for a psychiatric 
disorder.

2.  Entitlement to a schedular disability rating in excess of 
70 percent for schizoaffective schizophrenia.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1988 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied entitlement to an effective 
date earlier than July 20, 1993 for the grant of service 
connection for a psychiatric disorder.  

Although the issue of entitlement to a schedular disability 
rating in excess of 70 percent for the veteran's psychiatric 
disorder was not certified to the Board, review of the file 
reveals that the veteran perfected a timely appeal as to this 
issue.  The RO issued an April 2001 statement of the case 
(SOC) in response to an August 2000 notice of disagreement, 
and correspondence from the veteran's attorney received in 
June 2001 serves as a timely substantive appeal.  Thus, the 
Board has jurisdiction over this issue and will address it 
herein.  See 38 C.F.R. § 19.35 (2001) [certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue].  It is the 
Board's responsibility to determine its own jurisdiction.  
See 38 U.S.C.A. § 7104 (West 1991).

Other issues

In an April 2001 rating decision, the RO reduced the 
schedular disability rating assigned to the veteran's 
service-connected psychiatric disorder from 70 percent to 30 
percent, effective July 1, 2001.  However, by decision in 
December 2001, the RO restored the previous benefit, 
effective July 20, 1993.  Because the restoration effected a 
complete grant of the benefit sought with respect to the 
reduction in the veteran's schedular disability rating, there 
is no remaining issue in controversy and it will be addressed 
no further herein.  


In a December 2001 RO rating decision, the veteran was 
granted a total rating based on individual unemployability 
due to service-connected disabilities (TDIU), effective July 
20, 1993.  By communications dated prior to that rating 
decision, the veteran's attorney asserted that an effective 
date earlier than July 20, 1993 was warranted for TDIU.  To 
the Board's knowledge, the veteran and/or his attorney have 
not filed a notice of disagreement (NOD) as to the assigned 
effective date for TDIU.  The Board is therefore without 
jurisdiction over that issue.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a NOD 
initiates appellate review in the VA administrative 
adjudication process].     

The veteran himself has challenged the assignment of his 
sister as a fiduciary for the payment and management of his 
VA compensation benefits.  This newly-raised issue has not 
yet been addressed by the RO.  It is therefore referred to 
the RO for appropriate action.

Additional comment

In a letter dated September 12, 2001, the veteran's attorney 
stated "the claimant further demands that the 1994 docket 
number be reassigned to this case . . . "  No cogent basis 
was stated for that "demand".  In particular, no explanation 
was offered as to whether the veteran's current appeal dates 
back to 1994.  In point of fact, the 1994 docket number 
referred to by the veteran's attorney involved the veteran's 
claim for service connection for a psychiatric disability, 
which was resolved in an August 10, 1999 Board decision which 
granted the claimed benefit.  The current appeal stems from 
subsequent claims made by the veteran as to "downstream" 
issues of the effective date and the assigned rating, see 
Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 229 (2001).  
The 2001 docket number which appears on the first page of 
this decision was accordingly correctly assigned.  To the 
extent that the attorney's September 2001 statement 
constitutes a motion to assign the 1994 docket number to this 
appeal, it is denied.     
 

FINDINGS OF FACT

1.  In December 1991, the veteran filed an original claim for 
entitlement to service connection for a psychiatric 
disability.  That claim was denied in a February 1992 VA 
rating action.

2.  In November 1992, the veteran filed a timely notice of 
disagreement with the February 1992 denial.  The RO issued a 
Statement of the Case in January 1993.

3.  In July 1993, the veteran filed an untimely substantive 
appeal in response to the January 1993 Statement of the Case.  
The RO interpreted the July 1993 correspondence as an attempt 
to reopen the previously-denied claim. 

4.  Service connection was granted for a psychiatric 
affective disorder, effective from July 20, 1993, the date 
the veteran's July 1993 claim to reopen the previously-denied 
claim for service connection was received.

5.  The veteran's sole service-connected disability is his 
psychiatric disorder; this disorder has prevented him from 
securing or following a substantially gainful occupation 
since July 20, 1993.


CONCLUSIONS OF LAW

1.  The February 1992 RO decision denying the veteran's 
original claim of entitlement to service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.302, 20.1103 
(2001).

2.  The criteria for the assignment of an effective date 
prior to July 20, 1993 for the grant of service connection 
for a psychiatric disorder have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001).

3.  A schedular disability rating of 100 percent is warranted 
for schizoaffective schizophrenia.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic 
Code 9205 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date earlier than that 
currently assigned for service connection for a psychiatric 
disability.  He also seeks a disability rating higher than 
the currently assigned 70 percent for that disability. 

In the interest of clarity, after discussing certain 
preliminary matters common to both issues, the Board will 
separately address the two issues on appeal.

Preliminary matters

The VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its duty 
to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues on 
appeal.  

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran has been informed in communications from the RO, 
including the July 2001 Statement of the Case, of the 
provisions of law which govern the adjudication of his 
claims.  He has been accorded ample opportunity to present 
evidence and argument in support of his claims.  In 
particular, the veteran has been provided with an opportunity 
to notify VA of the existence of any further information that 
would tend to substantiate his claims.  The veteran and his 
attorney have in fact presented multiple written arguments, 
which have been reviewed and considered by the Board.

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied.  There is sufficient evidence of record with 
which may make an informed decision.  The Board has not 
identified any pertinent evidence which is not currently of 
record, and neither the veteran nor his attorney have pointed 
to any such evidence.  As will be discussed below, each of 
these issues is being resolved by application of VA 
regulations; the evidence currently of record serves as 
appropriate factual background, and no additional evidentiary 
or procedural development is required.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's earlier 
effective date claim and his increased rating claim have been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise.

Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to consider the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107 (West Supp. 2001), 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

1.  Entitlement to an effective date earlier than July 20, 
1993 for the grant of service connection for a psychiatric 
disorder.

The veteran contends that an effective date immediately 
subsequent to his discharge from service in September 1991 
should be assigned to the grant of service connection for a 
psychiatric disorder.  

In the interest of clarity, the Board will briefly explain 
the relevant law and VA regulations.  Finally, the Board will 
analyze the veteran's claim for entitlement to an earlier 
effective date and will render a decision.

Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

The effective date of a grant of service connection is based 
upon a variety of factors, including the date of claim, date 
entitlement is shown and finality of prior decisions.  See 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§3.400(r).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).

Factual Background

The veteran was discharged from service in September 1991.  
He filed his original claim of entitlement to service 
connection for a psychiatric disability in December 1991.  
That claim was denied in a February 1992 VA rating action.  
The veteran initiated an appeal of the February 1992 denial 
of his claim by filing a NOD in November 1992.  A SOC was 
issued by the RO in January 1993.  The veteran filed a VA 
Form 1-9, substantive appeal, in July 1993.  The RO 
determined that the veteran's VA Form 1-9 was untimely filed 
and treated it as a claim to reopen.  Service connection was 
ultimately granted by the Board in its August 10, 1999 
decision, and an effective date of July 20, 1993, the date of 
filing of the VA Form 1-9, was assigned.  

Analysis

Assignment of an effective date

Governing law and regulation requires that a substantive 
appeal be filed within 60 days from the date that the RO 
mails the SOC to the claimant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(b) (2001).  The 60-day period from the mailing of 
the January 1993 SOC expired in March 1993, and the one-year 
period from the date of mailing of the notification of the 
determination being appealed expired in February 1993.  The 
filing of the veteran's substantive appeal in July 1993 
appeal was accordingly untimely.  

A determination on a claim by RO of which the claimant is 
properly notified is final if any appeal is not perfected as 
prescribed in 38 C.F.R. § 20.302.  38 U.S.C.A. §§ 5104, 7105; 
38 C.F.R. §§ 3.104(a), 20.1103.  The veteran was properly 
notified of the February 1992 denial of his initial claim of 
entitlement to service connection for a psychiatric 
disability, and he does appear to contend otherwise.  A copy 
of the February 1992 notification letter, addressed to his 
address of record at the time, is contained in the claims 
file.  Furthermore, he indicated his receipt of the 
notification letter by responding, albeit too late, when he 
filed the VA Form 9 in July 1993.  Accordingly, the 
unappealed RO decision became final.  

Review of written argument submitted by the veteran's 
attorney in September 2001 reveals that the veteran, through 
counsel, has admitted this point:  "The claimant did not 
timely perfect his appeal to the original denial in 1992."  
The veteran has pointed to no communication which would serve 
as a timely substantive appeal, and the Board has identified 
none.

Because the February 1992 denial had become final, the RO 
properly viewed the veteran's July 1993 Form 9 as a new 
claim.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
[VA's statutory duty to assist means that VA must liberally 
read all documents or oral testimony submitted to include all 
issues presented].  The veteran has not questioned that 
decision.  

Subsequently, the veteran's claim was reopened and service 
connection for bipolar disorder was granted in an August 1999 
Board decision.  By rating action of the same month, the RO 
implemented the Board's grant, assigning an effective date of 
July 20, 1993, reflecting the date of receipt of the 
veteran's successfully-reopened claim.  See 38 C.F.R. 
§ 3.400(r) and (q), set forth above.  [The Board observes in 
passing that in a December 2001 rating decision, the RO 
recharacterized the veteran's psychiatric disorder as 
schizoaffective schizophrenia, apparently based upon revised 
diagnoses reflected in recent hospital records and VA medical 
reports.]

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993).  The provisions of 38 C.F.R. 
§ 3.400(r) provide that the effective date for an award of 
service connection may be granted only from the date of a 
successful application to reopen the claim supported by new 
and material evidence, or the date entitlement arose, 
whichever is later.  In this case, the date of the veteran's 
successful application to reopen his claim of entitlement to 
service connection for a psychiatric disability was July 20, 
1993.  That date was correctly assigned by the RO.  

The Board wishes to make it clear that the assignment of an 
effective date under the circumstances presented in this case 
is governed by 38 C.F.R. § 3.400(r).  This is because the 
grant of service connection in this case occurred after the 
veteran had presented new and material evidence.  To the 
extent that the veteran contends that this case is governed 
by 38 C.F.R. § 3.400(b), he is in error.  That section 
pertains to the effective date of service connection granted 
pursuant to an initial claim.  As discussed in detail above, 
and as admitted by the veteran's attorney, the veteran's 
initial claim was disallowed, became final, and thus cannot 
now be considered in assigning an effective date for service 
connection.

Validity of 38 C.F.R. § 3.400(q) and (r)

The veteran's attorney in essence has acknowledged that VA 
regulations governing the assignment of effective dates 
compel a denial of the veteran's earlier effective date 
claim.  See the September 12, 2001 letter, page 3:  "there is 
no decision other than denial which can be made by the 
Board." [Emphasis as in original.]  

In substance, the veteran's attorney asserts that these VA 
regulations are inconsistent with the empowering statute.  In 
argument presented in September 2001, the veteran's attorney 
contends that pursuant to 38 U.S.C.A. § 5110(a), the 
effective date of the grant of service connection for a 
psychiatric disorder should be the date of his original 
application, which was received in December 1991.  In this 
regard he asserts that "38 C.F.R. § 3.400(q) and (r) are 
invalid regulations promulgated in conflict with the plain 
language of the statute," and that "the Secretary [of VA] 
exceeded his authority by promulgating a regulation which 
conflicts with the plain meaning of the controlling 
statutes."  

The veteran's attorney indicates that he will be seeking 
judicial review of the validity of these regulations after 
potential administrative remedies within the VA have been 
exhausted.  The attorney is evidently aware that the Board is 
bound by VA regulations, see 38 U.S.C.A. § 7104(c) (West 
1991), and cannot itself render such invalid.   Furthermore, 
the United States Court of Appeals for the Federal Circuit is 
vested with exclusive jurisdiction to review a challenge to 
the validity of any regulation.  See 38 U.S.C.A. § 7292(c) 
(West 1991).  The Board therefore does not possess the 
authority to provide the relief requested in terms of 
declaring the governing regulation to be invalid.

However, in the course of its responsibility to review all 
arguments raised by the veteran, the Board notes that it is a 
well-settled legal principle that the starting point in 
interpreting a statute is its language.  "[I]f the intent of 
Congress is clear, that is the end of the matter."  Lewis v. 
Brown, 8 Vet. App. 287, 290 (1995) [quoting Gardner v. Brown, 
5 F.3d 1456, 1458 (Fed. Cir. 1993), aff'd, 513 U.S. 115 
(1994)].  The clear language of the provisions of 38 U.S.C.A 
§ 5110(a) indicate that the effective date of a compensation 
award based on a claim reopened after final adjudication 
shall not be earlier than the date of receipt of application 
therefor.  The veteran's application to reopen his finally-
adjudicated claim was received on July 20, 1993.  July 20, 
1993 is the effective date which has been assigned to the 
benefit granted.  The assignment of an earlier effective date 
is precluded under the terms of the statute.  Thus, 
application of the statute to the facts of the veteran's 
claim yields exactly the same conclusion as application of 
the corresponding regulation.  

Informal claims

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.CA. § 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a) (2001); see also Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a) (2001).

In this case, there appears to have been no communication 
from the veteran prior the receipt of the veteran's July 1993 
Form 1-9 which could serve as an informal claim of 
entitlement to service connection for a psychiatric 
disability.  The veteran and his attorney have not pointed to 
any such communication, and the Board has identified none. 

Conclusion

Under the applicable regulations discussed above, July 20, 
1993, the date of receipt of the veteran's successful 
application to reopen the claim of service connection for a 
psychiatric disorder, is the properly-assigned effective date 
for the service connection award.  An effective date prior to 
July 20, 1993 is accordingly denied.

2.  Entitlement to a schedular disability rating in excess of 
70 percent for schizoaffective schizophrenia.

As noted in the Introduction, the veteran also seeks a 100 
percent disability rating for his service-connected 
psychiatric disability.  


Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The requirements set forth for evaluation of the complete 
medical history of a veteran's disability operate to protect 
veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593-94 (1991).

The veteran's service medical records reflect problems with 
alcohol, drug abuse, diagnoses of various personality 
disorders, and of situational depression.  Following multiple 
hospitalizations related to these problems, in addition to 
legal problems in service, he was scheduled for military 
release due to his personality disorder, with VA follow-up 
for alcohol treatment.  

Subsequent VA and private treatment records reflect that 
identifying a diagnosis for the veteran's problems was a 
primary concern, with diagnoses of various personality 
disorders, substance abuse and alcohol abuse disorders, 
adjustment disorders, depression, bipolar disorder, and 
schizophrenia all reflected throughout the record.  As set 
forth above, the current diagnosis assigned by the veteran's 
physicians is schizoaffective schizophrenia.  Multiple 
suicide attempts over the years are reflected throughout the 
medical evidence of record.

In various submissions made over the years, the veteran 
asserts that he last worked in June 1993 and/or July 1993.  
In November 1994, the Social Security Administration (SSA) 
awarded the veteran benefits finding that the medical 
evidence established that the veteran had severe bipolar 
disorder with manic and depressive episodes and polysubstance 
abuse.  The SSA found that he had not engaged in substantial 
gainful activity since June of 1993.  

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.

The veteran has perfected an appeal as to the assignment of 
the initial rating for PTSD following the initial award of 
service connection for a psychiatric disorder.  Ordinarily, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Specific schedular criteria

Effective November 7, 1996, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders, 
including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130]. 

Because the veteran's claim of entitlement to service 
connection for a psychiatric disability was filed on July 20, 
1993, before the regulatory change occurred, he is entitled 
to application of the version most favorable to him.  See, in 
general, Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
see also VAOPGCPREC 3-2000 (2000) [opinion of VA General 
Counsel that the decision in Karnas is to be implemented by 
first determining whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the former and current versions 
of the regulation.  If the revised version of the regulation 
is more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 1991), can be no earlier 
than the effective date of that change, and the Board must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.]. 

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychotic Disorders:

100%   Active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.

70%   With lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.

50%   Considerable impairment of social and industrial 
adaptability.

30%   Definite impairment of social and industrial 
adaptability.

10%   Mild impairment of social and industrial adaptability.

0%   Psychosis in full remission.  38 C.F.R. § 4.132, 
Diagnostic Code 9205 (1996).

Words such as "considerable" were not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (1996). 

Also in effect at the time the veteran filed his claim were 
the provisions of 38 C.F.R. § 4.16(c) which required that in 
the case of a mental disorder assigned a 70 percent 
disability rating, when the mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, that mental disorder was to be assigned a 
100 percent schedular evaluation under the appropriate 
diagnostic code.  

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities provides in pertinent part as follows:

100%    Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%    Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%    Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%    Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10%    Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0%    A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9211 (2001).

In addition, other related regulations must be considered.  
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2001).  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2001).



Analysis

Initially, the Board must determine whether the former or 
current rating criteria should be applied.  See VAOPGCPREC 3-
2000, discussed above.  The Board finds that the former 
schedular criteria are more favorable to the veteran in this 
case than the current criteria, because the current criteria 
contain more rigorous and specific standards for evaluating 
mental illness.  

Further, as a practical matter in this specific case, and as 
will be explained below, the evidence supports the assignment 
of a 100 percent schedular disability rating under the 
operation of the older regulation, 38 C.F.R. § 4.16(c) 
(1996), which is no longer in effect.  For this reason, the 
Board concludes that application of the older regulatory 
criteria yields a more favorable result for the veteran.  

The Board wishes to emphasize that although VAOPGCPREC 3-2000 
prohibits the application of the current schedular criteria 
prior to their effective date, the reverse is not true with 
respect to application of former schedular criteria 
prospectively.  

Review of the record shows that both the VA and the SSA have 
deemed the veteran to have been unemployable as of July 1993.  
While a SSA decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  Both the VA decision 
awarding a total disability rating based upon unemployability 
due to service-connected disability and the SSA decision 
awarding disability insurance benefits on account of his 
inability to engage in substantially gainful activity are 
well-supported by the evidence of record.

In this situation, the provisions of 38 C.F.R. § 4.16(c) 
operate to convert the veteran's 70 percent schedular 
disability rating into a 100 percent schedular disability 
rating as his mental disorder precluded him from securing or 
following a substantially gainful occupation.  The Board 
observes that the veteran's psychiatric disability is his 
only service-connected disability.  Thus, as a matter of law, 
the Board concludes that a 100 percent schedular disability 
rating is warranted for the veteran's psychiatric disorder, 
effective from July 20, 1993.  See Fenderson, supra.  The 
benefit sought on appeal is accordingly granted.  
 

ORDER

An effective date earlier than July 20, 1993, for the award 
of service connection for a psychiatric disorder is denied.

A schedular disability rating of 100 percent for 
schizoaffective schizophrenia is granted, subject to the law 
and regulations governing the award of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

